Citation Nr: 1642456	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, status post knee replacement.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted the Veteran's claims for service connection for a left knee disability and assigned it a 10 percent rating, effective July 21, 2006, and denied the Veteran's claim of service connection for a right knee disability.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2007.  38 C.F.R. § 20.201 (2014).   The RO issued a Statement of the Case (SOC) in June 2007.  Finally, the Veteran submitted a VA Form 9, Substantive Appeal, in February 2008.  The RO issued a Supplemental SOC in May 2009.  

The appeal was remanded in December 2009, after which the RO supplied a Supplemental SOC in September 2010.  The Board again remanded the case in February 2011, and a second Supplemental SOC was issued in August 2012.  Finally, the appeal was remanded again in March 2014, and an additional Supplemental SOC was issued in December 2014.

The Board issued a decision, granting an initial rating of 30 percent for the Veteran's left knee disability, status post knee replacement, in August 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2016, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated March 9, 2016, the Court granted the motion and vacated and remanded that part of the Board's decision that denied entitlement to an initial rating in excess of 30 percent for a left knee disability, status post knee replacement. The Court left undisturbed the other aspect of the Board's decision, specifically the Board's grant entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

The Veteran testified at a travel Board hearing in July 2010.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran has contended that he is unemployable due to his service-connected left knee disability, status post knee replacement.  (See the July 2016 private Independent Medical Evaluation from Meier Orthopedic Sports Medicine, the August 2016 statement from the Veteran's representative, and the August 2016 Application for Increased Compensation Based on Unemployability.)  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases for its decision by not discussing potentially favorable material evidence.  

Left Knee Disability

The Veteran was last provided a VA examination in connection with his service-connected left knee disability, status post knee replacement, in February 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2016 VA knee examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

TDIU 

As noted above, a claim for a TDIU due to service-connected left knee condition was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is in receipt of service connection for his left knee disability, status post knee replacement, currently evaluated at 30 percent disabling, and for his right knee disability, currently evaluated as 10 percent disabling.  When, as in this case, the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), he may seek consideration under section 4.16 (b). 38 C.F.R. § 4.16 (b) (2016).

In this case, the claim for a TDIU is inextricably intertwined with the Veteran's claim of an initial increased rating for a left knee disability, status post knee replacement.  This is so because any grant of an increased rating could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to his service-connected left knee disability, status post knee replacement.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed. All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability, status post knee replacement. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the left knee.

The examiner is asked to comment on the effect of the left knee disability on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

In addition, the examiner is asked to determine whether the Veteran's left knee disability, status post knee replacement results in chronic residuals consisting of severe painful motion or weakness in the left knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The RO/AOJ should specifically consider whether the Veteran's TDIU claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




